Citation Nr: 0531500	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  89-46 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for skin cancer, 
secondary to radiation exposure.

2.  Entitlement to service connection for cataracts, 
secondary to radiation exposure.

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from October 1957 to April 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied service connection for cataracts and 
skin cancer, both claimed as secondary to radiation exposure 
in service.  Also on appeal is a May 2003 decision denying 
entitlement to special monthly compensation based on the need 
for regular aid and attendance or being housebound. 

This appeal was previously before the Board in August 2000 
when it was remanded for additional development.  The 
requested development has been completed to the extent 
practicable, and the Board proceeds with its review of the 
appeal.  A videoconference hearing was held before the 
undersigned Judge in March 1998.  A transcript of the hearing 
is of record.  

In November 2005, additional evidence was submitted to the 
Board consisting primarily of records of treatment for the 
veteran's heart condition and a duplicate copy of a June 2001 
rating decision.  This evidence was received without waiver 
of initial consideration of the evidence by the RO; however, 
a remand is not required as this evidence consists of either 
duplicates of evidence already of record, and/or is not 
pertinent to the issues of entitlement to service connection 
for skin cancer and cataracts within the meaning of 38 C.F.R. 
§ 20.1304(a) regarding the receipt of additional 
"pertinent" evidence at the Board.

The issue of entitlement to special monthly compensation 
based on the need for regular aid and attendance or being 
housebound is addressed in the REMAND section below.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  Skin cancer was not present during service or for many 
years afterward; nor is it etiologically related to service, 
including service exposure to ionizing radiation.

3.  Cataracts were not present during service or for many 
years afterward; nor are they etiologically related to 
service, including service exposure to ionizing radiation.


CONCLUSION OF LAW

The veteran's skin cancer and cataracts were not incurred in 
or aggravated by military service, nor may they be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.311, 3.326 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA - The Duty to Inform and Assist the Veteran

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  The veteran was notified of the 
information and evidence necessary to substantiate his claims 
for service connection due to radiation exposure in the 
rating decisions on appeal, as well as a February 1989 
statement of the case (SOC), in supplemental statements of 
the case (SSOC) issued in January 1991, June 1994, March 
1999, September 1999, August 2000, January 2003, May 2003, 
and November 2004 as well as a VCAA compliance letter sent to 
the veteran in February 2004.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the February 2004 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  In this case, although the 
veteran was not specifically told to give VA everything he 
had pertaining to his claims, the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  In numerous 
communications with the VA, the veteran was repeatedly put on 
notice as to the need for any available evidence to be 
received by VA and associated with the claims file, whether 
the evidence was in his possession, obtained by him, or 
obtained by VA.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, because each of content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Any failure to adhere to the 
requirements of the VCAA has not resulted in any detriment to 
the appellant's claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, 
notice was provided by the AOJ as stated above, prior to 
issuance of a supplemental statement of the case in November 
2004, and prior to transfer and certification of the 
appellant's case to the Board, and as described above the 
content of the notice complied or substantially complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, to decide 
the appeal would not constitute prejudicial error, as the 
notification requirements of the VCAA have been satisfied and 
the veteran has been provided a meaningful opportunity to 
participate in development of his claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 120-21 (2005).

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  The RO has 
obtained the service medical records for the veteran's 
service, as well as his personnel records related to his 
radiation exposure, and these appear to be complete.  He was 
provided the opportunity to present argument and evidence in 
hearings before a hearing officer at the RO, and before a 
Veterans Law Judge, which was conducted by videoconference in 
March 1998.  VA has provided multiple examinations of the 
veteran and sought an advisory opinion on the link between 
his claimed disabilities and his exposure to radiation.  A 
dosimetry estimate has been obtained.  The medical evidence 
is adequate to decide the veteran's claims, notwithstanding 
the veteran's failure to appear for additional examinations 
scheduled in April 2004.  The RO has obtained all relevant 
records of treatment identified by the veteran, with the 
exception of records of the physician who the veteran 
indicated treated him for his skin cancer, Dr. Hood.  In a 
February 1994 statement, the veteran indicated that Dr. Hood 
was no longer at the facility where he had received treatment 
and he was unable to provide an address for VA to obtain any 
records.  The Board concludes that all reasonable efforts 
were made by the VA to obtain evidence necessary to 
substantiate the appellant's claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

II.  Service connection for Skin Cancer and Cataracts Claimed 
as Due to Radiation

Factual Background

In a June 1981 rating decision, the RO denied service 
connection for "eye conditions" noting that there was no 
diagnosis in the medical record.  This decision was appealed 
to the Board which also denied service connection in a June 
1982 decision.  

In April 1988, the RO denied service connection for skin 
cancer and cataracts secondary to radiation exposure in 
service, as neither condition was shown by the medical 
evidence.  A statement was received from the veteran's 
physician stating that the veteran had multiple lesions of 
the right forearm which were likely basal cell carcinoma, 
although a definite diagnosis was not given.  VA examination 
in May 1990 found no evidence of skin cancer, although the 
diagnosis of actinic keratosis was noted to be not cancer, 
but considered pre-cancerous.  An August 1990 statement from 
the veteran's private physician indicated that the veteran 
had been treated for skin cancer related to his exposure to 
radiation in service.

In a March 1994 statement, the veteran filed a claim for 
posterior subcapsular cataracts secondary to radiation 
exposure in service, submitting a document from his physician 
which mentioned nuclear and posterior subcapsular cataracts.  
In December 1994 the veteran underwent cataract extraction 
surgery on his right eye.  Extraction of his left eye 
cataract was done in January 1995.

In the veteran's March 1998 personal hearing, the veteran 
testified that he had recently had several areas of skin 
cancer surgically removed.  

VA examination of the skin in July 1999 showed a small scar 
at the right corner of the upper lip.  Two small erythematous 
crusted lesions were noted, one in the right temporal area 
and one in the right cheek with no ulceration or exfoliation.  
The skin of the upper arms and the hands revealed several 
patches of hyperpigmented scars, and a few bruises were 
noted.  Also, a small surgical scar was noted in the 
posterior right chest, reportedly from removal of a skin 
cancer.  No other skin lesions were noted in the lower 
extremities.  The veteran described an itching on the arms, 
facial, and neck area.  Diagnoses were actinic keratosis, 
diagnosed from previous biopsy of the skin lesions of the 
right hand and left wrist, and history of skin cancer removal 
of the upper lip and history of radiation exposure.  The 
examiner remarked that the veteran had actinic keratosis in 
October 1989, which were precancerous skin lesions.  He 
stated that there was a relationship between exposure to 
radiation and precancerous skin lesion and skin cancers, 
although he did not relate these to the veteran's conditions.

A pathology report was obtained showing that tissue removed 
from the left tip of the lip in January 1998 was squamous 
call carcinoma.  

In a June 2002 letter, the Defense Threat Reduction Agency 
(DTRA) confirmed the veteran's participation in Operation 
HARDTACK I, a U.S. atmospheric nuclear test series conducted 
at the Pacific Proving Ground during 1958.  A search of 
dosimetry data in its possession revealed a recorded dose of 
0.266 rem of gamma radiation for the veteran.  According to 
dose reconstruction estimates, the veteran would have 
received an additional probable dose of 0.680 rem, for a 
total dose of 0.946 rem.  DTRA indicated that there was 
virtually no potential for exposure to neutron radiation.  
The reported dose to the lip and to the eye was 4.1 rem and 
1.3 rem, respectively.

An advisory opinion was requested from the Under Secretary 
for Health concerning the relationship between the veteran's 
disability and his exposure to radiation in service.  In a 
July 2002 letter, the Under Secretary advised that it was 
unlikely based on the medical opinion obtained that the 
veteran's squamous cell carcinoma of the lip or posterior 
subcapsular cataracts resulted from his exposure to ionizing 
radiation in service.  It was further noted that The 
Committee on Interagency Radiation Research and Policy 
Coordination (CIRRPC) did not provide screening doses for 
skin cancer.  While an increased risk for basal cell 
carcinoma had been seen in atomic bomb survivors, this was 
not the case for squamous cell carcinoma.  The CIRRPC also 
did not provide screening doses for cataracts, but noted that 
the threshold dose for radiation resulting in lens opacities 
in atomic bomb survivors was about 60-150 rads.

Legal Criteria and Analysis

The veteran claims that his skin cancer and cataracts were 
caused by exposure to radiation during his participation in 
Operation Hardtack I during service.  As a preliminary 
matter, the Board notes that the veteran has made numerous 
claims based on exposure to ionizing radiation in the past, 
including a claim for cataracts which was most recently 
denied by the Board in a June 1982 rating decision.  That 
denial was based in part on the absence of any diagnosis of 
cataracts.  Since that time, the veteran has submitted 
medical evidence showing that he has cataracts.  This is new 
and material evidence and the claim is reopened.  See 
38 C.F.R. § 3.156.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  In addition, 
service incurrence or aggravation of a malignant tumor may be 
presumed if it is manifested to a degree of 10 percent within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307, 3.309.

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

In this case, the veteran does not contend and the evidence 
does not show that either skin cancer or cataracts were 
manifest during service or within any applicable presumptive 
period.  He is claiming exclusively that these disorders are 
the result of exposure to ionizing radiation.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain diseases that for 
which presumptive service connection may be granted if they 
are manifested in a veteran who participated in a radiation- 
risk activity.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311.  Third, service connection may 
be granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

With regard to the first method for establishing service 
connection, the veteran's onsite participation in Operation 
HARDTACK I is considered participation in a "radiation-risk 
activity" for the purposes of 38 U.S.C.A. § 1112(c)(2).  38 
C.F.R. § 3.309(d)(3).  However, neither skin cancer nor 
cataracts are listed as presumptive diseases based on 
participation in a "radiation-risk activity" under 38 
U.S.C.A. § 1112(c).  38 U.S.C.A. § 1112(c)(2).  

As to the second theory, the list of radiogenic diseases 
found under 38 C.F.R. § 3.311(b)(2) includes skin cancer, 
which must become manifest five years or more after exposure.  
See 38 C.F.R. § 3.311(b)(5)(iv).  Posterior subcapsular 
cataracts must become manifest 6 months or more after 
exposure.  See 38 C.F.R. § 3.311(b)(5)(iii).  The veteran's 
squamous cell carcinoma of the lip and cataracts were 
initially manifest well after these respective periods.

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. § 3.307 or 38 
C.F.R. § 3.309, and it is contended the disease is a result 
of exposure to ionizing radiation in service, an assessment 
will be made as to the size and nature of the radiation dose 
or doses. 38 C.F.R. § 3.311(a)(1).  When dose estimates 
provided are reported as a range of doses to which a veteran 
may have been exposed, exposure at the highest level of the 
dose range reported will be presumed. 38 C.F.R. § 
3.311(a)(2).  The provisions of 38 C.F.R. § 3.311 do not give 
rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).

Based on the dose estimates of the veteran's exposure, and 
specifically for the lip, the location of the veteran's only 
proven diagnosis of skin cancer, and the eyes, the Under 
Secretary advised that it was unlikely that the veteran's 
squamous cell carcinoma of the lip or posterior subcapsular 
cataracts resulted from his exposure to ionizing radiation in 
service.  The rationale for this opinion was adequately set 
forth in accordance with the mandates of 38 C.F.R. 
§ 3.311(e).  

The third and only remaining method for establishing service 
connection is directly under 38 C.F.R. § 3.303(d) when it is 
established that the disease diagnosed after discharge is the 
result of exposure to ionizing radiation during active 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
There is no medical evidence showing a link between the 
veteran's squamous cell carcinoma of the lip or cataracts and 
exposure to ionizing radiation during service.  While there 
are ample notations in the medical records purporting to link 
the veteran's claimed disabilities to exposure to ionizing 
radiation, these are all based on the veteran's history of 
exposure.  A mere transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  

The Board has considered the veteran's statements regarding 
the etiology of his skin cancer and cataracts; however, this 
is not competent evidence to show that these are the result 
of exposure to ionizing radiation.  Competent lay evidence is 
defined as any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a layperson.  38 C.F.R § 
3.159(a)(1) (2005).  Further, competent medical evidence is 
defined as evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  38 C.F.R § 3.159(a)(2) 
(2005).  See also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  It is not shown that the veteran possesses 
the requisite medical training to comment on the etiology of 
his skin cancer or cataracts.

The preponderance of the evidence is against the claims for 
service connection for skin cancer and cataracts due to 
exposure to radiation in service.  Because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2005).


ORDER

Service connection for skin cancer, secondary to radiation 
exposure is denied.

Service connection for cataracts, secondary to radiation 
exposure is denied.


REMAND

The veteran is seeking special monthly compensation (SMC) 
based on the need for regular aid and attendance or being 
housebound.  In support of his claim, he submitted a January 
2003 Aid and Attendance Examination Report form completed by 
the veteran's private physician, Dr. Roberts.  On this form, 
Dr. Roberts indicated that the veteran was bedridden for 18-
20 hours a day, and only able to walk for short distances, 
use a wheelchair to travel any distance beyond 3 feet, and 
needed assistance to eat, dress, bathe, and attend to the 
wants of nature.  It was also noted that the veteran was 
extremely weak and was unable to walk or stand.

Additional records were obtained from Dr. Roberts including a 
February 2003 Office Progress Note showing that the veteran 
was presently permanently disabled and needed at least one 
other person to assist him with dressing and the activities 
of daily living.  He complained of a lack of circulation and 
sensation in his hands and feet with constant numbness in his 
extremities.  He had problems with post-traumatic stress 
disorder and stated that his eyes itched and he had constant 
conjunctivitis.  His complained of hemorrhoids and 
osteoporosis with joint inflammation.  Due to stomach 
sensitivity he was unable to tolerate most medications that 
would help his pain and swelling.  Dr. Roberts lengthy 
diagnosis included constant weakness and numbness in the 
extremities, post-traumatic stress disorder (indicated as 
service related), constant conjunctivitis (indicated as 
service related), cellulitis of the left arm and ulnar area 
(indicated as service related), osteoporosis with joint 
inflammation due to radiation exposure (indicated as service 
related), stomach sensitivity (indicated as service related), 
left ulnar pathology (indicated as service related), left arm 
paralysis (indicated as service related), numbness of the 
left arm (indicated as service related), sinusitis, 
pharyngitis, bronchitis, B12 deficiency, pernicious anemia, 
leg cramps and ischemic heart.  Although Dr. Roberts 
indicated multiple disabilities as service connected, 
including several for which VA has not provided service 
connection, he did not solely attribute the veteran's need 
for aid and attendance to his service connected disabilities, 
either those he understood to be service connected, or those 
in fact service connected.

The RO scheduled the veteran for a VA aid and attendance 
examination in April 2004; however, the veteran indicated 
that he was unable to report for the examination because of 
his infirmity.

In a November 2004 statement regarding his claim for aid and 
attendance, the veteran stated that he would like an award of 
service connection for his heart condition.  The issue of 
entitlement to service connection for a cardiovascular 
disorder was denied by the Board in a June 1982 decision.  
The RO should contact the veteran and ask him if he would 
like to attempt to reopen his claim for service connection 
for a heart condition based on the submission of new and 
material evidence.  If so, the RO should adjudicate the issue 
of whether new and material evidence has been submitted to 
reopen the claim.

Thereafter, the RO should attempt to obtain another A&A 
examination, either from VA, or by statement from the 
veteran's private physician with emphasis on whether aid and 
attendance is necessary based only on the veteran's service 
connected disabilities.  

Accordingly, this case is REMANDED for the following action:

1.  Ask the veteran if he would like to 
attempt to reopen his claim for service 
connection for a heart condition.  If so, 
and following any necessary development, 
the RO should adjudicate the veteran's 
claim.  

2.  Thereafter, the RO should attempt 
another aid and attendance examination 
report of the veteran, either directly 
through VA or by contacting the veteran's 
private physician, Dr. Roberts.  The 
report of examination should indicate 
whether aid and attendance is necessary 
based only on the veteran's service 
connected disabilities.

3.  Thereafter, the RO should 
readjudicate the remaining issue on 
appeal, whether special monthly 
compensation based on the need for 
regular aid and attendance or being 
housebound may now be granted taking into 
consideration any additional evidence 
submitted or obtained since the November 
2004 SSOC.  If the benefits requested on 
appeal are not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case 
(SSOC), which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the November 
2004 SSOC.  A reasonable period of time 
for a response should be afforded. 

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


